COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Matter of B.M

Appellate case number:      01-18-00898-CV

Trial court case number:    18-CVJ-021629

Trial court:                County Court at Law No. 2 of Fort Bend County

        Because appellant challenges a juvenile-court order waiving the juvenile court’s
jurisdiction and ordering appellant transferred to criminal district court, this Court is
required to bring the appeal to final disposition within 180 days of the date the notice of
appeal was filed so far as reasonably possible. See Order Accelerating Juvenile
Certification Appeals and Requiring Juvenile Courts to Give Notice of the Right to an
Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015). The Texas Rules of
Appellate Procedure applicable to accelerated appeals apply in these proceedings. See id.
Accordingly, the reporter’s record was due to be filed no later than October 15, 2018.
See TEX. R. APP. P. 4.1, 35.1(b).
        The court reporter has notified the Clerk of this Court that appellant had not
requested a reporter’s record or the trial court had not ordered that a record be prepared,
and appellant had not paid, or made arrangements to pay, for preparation of a reporter’s
record, and was not appealing as an indigent. However, it appears that appellant is
entitled to proceed without payment of costs. See TEX. FAM. CODE ANN. § 56.02
(Vernon 2014); TEX. R. CIV. P. 145.
      Accordingly, the court reporter is ORDERED to prepare and file a reporter’s
record in this appeal no later than November 15, 2018, at no cost to appellant. No
extensions of time will be granted.
      It is so ORDERED.

Judge’s signature: ___/s/ Terry Jennings___
                   Acting individually  Acting for the Court

Date: __November 6, 2018___